Exhibit 10.10
The 2006 Omnibus Stock and Performance
Incentive Plan of GeoEye, Inc.
2009 Annual Performance Award Policy
     The purpose of this 2009 Performance Award Policy (the “Policy”) is to set
forth the performance criteria with respect to the payment of annual cash
performance awards (“Performance Awards”) to executives of GeoEye, Inc. (the
“Company”) for the Company’s 2009 fiscal year pursuant to the 2006 Omnibus Stock
and Performance Incentive Plan of GeoEye, Inc. (the “Plan”).
Target Performance Awards
     Each executive set forth on Exhibit A (the “Participants”) who remains
employed by the Company through December 31, 2009, will be eligible for a
Performance Award pursuant to the Plan for the 2009 fiscal year in an amount
based on (i) the target percentage of such participant’s base salary set forth
below and (ii) the funding of the Performance Award Pool (as defined below)
based on the percentage of the revenue and EBITDA targets achieved for the 2009
fiscal year.
Revenue and EBITDA Targets
     For the 2009 fiscal year, the revenue target is $[***] million and the
EBITDA target is $[***] million. These targets are derived from the budget
submitted to the Board in December 2008.
Performance Award Pool
     Annual Performance Awards will be paid to Participants out of a funded pool
(the “Performance Award Pool”) equal to the sum of the target Performance Awards
for all Participants. The Performance Award Pool will be adjusted up or down
based on actual Company financial performance.
     The range of Performance Award Pool funding is based on achievement of
between 75% and 125% of the revenue and EBITDA targets. Failure to achieve at
least 75% of each of the revenue and EBITDA targets will result in no funding of
the Performance Award Pool.
     25% of the Performance Award Pool will fund upon achievement of 75% of the
revenue and EBITDA targets. An additional 1% of the Performance Award Pool will
be funded for every 1% of revenue and EBITDA target achievement between 75% and
100%, and an additional 2% for every 1% of revenue and EBITDA target achievement
between 100% and 125%. Funding will be capped at 200% of individual Performance
Award targets upon achieving 125% of both the revenue and EBITDA targets. The
following chart sets forth the funding of the Performance Award Pool:
 

[***]   Means that certain confidential information has been deleted from this
document and filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                                                              Revenues   EBITDA
  Total Bonus Pool Funded % Achievement   % of Bonus   Bonus Pool   % of Bonus  
Bonus Pool         of Goal   Pool Funded   Funded $   Pool Funded   Funded $   %
  $   <75 %     0 %   $ [***]       0 %   $ [***]       0 %   $ [***]     75 %  
  25 %   $ [***]       25 %   $ [***]       50 %   $ [***]     80 %     30 %   $
[***]       30 %   $ [***]       60 %   $ [***]     85 %     35 %   $ [***]    
  35 %   $ [***]       70 %   $ [***]     90 %     40 %   $ [***]       40 %   $
[***]       80 %   $ [***]     95 %     45 %   $ [***]       45 %   $ [***]    
  90 %   $ [***]     100 %     50 %   $ [***]       50 %   $ [***]       100 %  
$ [***]     105 %     60 %   $ [***]       60 %   $ [***]       120 %   $ [***]
    110 %     70 %   $ [***]       70 %   $ [***]       140 %   $ [***]     115
%     80 %   $ [***]       80 %   $ [***]       160 %   $ [***]     120 %     90
%   $ [***]       90 %   $ [***]       180 %   $ [***]     125 %     100 %   $
[***]       100 %   $ [***]       200 %   $ [***]  

Example
     Assume a participant’s base salary is $200,000 and his target Performance
Award is 30% of his base salary, or $60,000. If 75% of each of the revenue and
EBITDA targets is achieved, the executive’s actual Performance Award will be 50%
of his target Performance Award, or $30,000. If 100% of each of the revenue and
EBITDA targets is achieved, the executive’s actual Performance Award will be
100% of his target Performance Award, or $60,000. If 125% of each of the revenue
and EBITDA targets is achieved, the executive’s actual Performance Award will be
200% of his target Performance Award, or $120,000.
Determination of Performance Awards
     The Committee (as defined in the Plan), in its sole discretion, shall
determine the extent to which the revenue and EBITDA targets have been achieved,
and the amount of the Performance Awards for each Participant for the 2009
fiscal year in accordance with the terms of the Plan. Subject to the terms of
the Plan, the Committee has all discretion and authority necessary or
appropriate to administer the Plan and the Performance Awards, including, but
not limited to, the power to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
necessary or advisable in the administration of the Plan and the Performance
Awards, and all such determinations shall be final and binding upon all
Participants and persons having an interest in the Plan.
 

[***]   Means that certain confidential information has been deleted from this
document and filed separately with the Securities and Exchange Commission.

2